DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1 allowed.
The following is an examiner’s statement of reasons for allowance:  
The prior art fails to teach the adjustment linkage including an upstanding elongate body 
separate from the elongate lifting members, the elongate body being lifted by movement of the shelf caused by first and second lift members, the upstanding elongate body located at and extending along one end wall of the hopper, the upstanding elongate body cooperating with a marked gauge member at said one end wall which indicates a height of the upstanding elongate body and hence a height of the shelf. While it is known in the art for lifting members to include marked gauges, the combination of lifting members separate from an independent upstanding elongate body with a gauge for indicating shelf height is not known, nor obvious to combine with the prior art of record as further discussed below. 
The closest prior art of record, Waldner et al (US 5570656 A), discloses a gravity feed hopper for 
livestock, including an elongate shelf (20), adjustment linkage (32) including first and second lift members and a first and second support beam (cross beams 31). Waldner fails to disclose a hand operated crank for actuating the lift members, a gear box and the adjustment linkage including an upstanding elongate body separate from the elongate lifting members, the elongate body being lifted by movement of the shelf caused by first and second lift members, the upstanding elongate body located at and extending along one end wall of the hopper, the upstanding elongate body cooperating with a marked gauge member at said one end wall which indicates a height of the upstanding elongate body and hence a height of the shelf.
The second closest prior art of record, Kleinsasser (US 20140130746 A1), also teaches a gravity feed hopper for livestock including a shelf (17), adjustment linkage (105 and 107) including first and second lift members, as well as a hand operated crank for actuating the lift members (105). While Kleinsasser does teach a marked gauge member (22), this gauge member also functions as a lifting member, which is contradictory to the claimed invention. Furthermore, it would not be obvious to combine the elements of Waldner and Kleinsasser, as Waldner has preexisting lifting members in the trough, and adding the gauge member of Kleinsasser would result in an excessive and nonobvious number of lifting members, in addition to still not meeting all the claimed limitations of the proposed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE ANNE KLOECKER whose telephone number is (571)272-5103. The examiner can normally be reached M-Th: 7:30 -5, F: 8 - 12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.K./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642